Exhibit 10.52

PG&E CORPORATION
2006 LONG-TERM INCENTIVE PLAN
 
AMENDED AND RESTATED
PERFORMANCE SHARE AGREEMENT
 
PG&E CORPORATION, a California corporation, hereby amends and restates the terms
and conditions of Performance Share Agreements granting Performance Shares on
January 3, 2007 under the PG&E Corporation 2006 Long-Term Incentive Plan as
amended (the “LTIP”).  The terms and conditions of the amended and restated
Performance Share Agreements are set forth below:


 
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the
LTIP.  Any prior agreements, commitments or negotiations are superseded.  In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern. Capitalized terms that are not defined in
this Agreement are defined in the LTIP.
 
For purposes of this Agreement, employment with PG&E Corporation shall mean
employment with any member of the Participating Company Group.
 
Grant of
Performance Shares
PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement.  The Performance Shares are subject to the terms and
conditions of this Agreement and the LTIP.
 
Vesting of Performance Shares
As long as you remain employed with PG&E Corporation, the Performance Shares
will vest on the first business day of January (the “Vesting Date”) of the third
year following the date of grant specified in the cover sheet.  Except as
described below, all Performance Shares subject to this Agreement that have not
vested shall be forfeited upon termination of your employment.
 
Payment of Performance Shares
Upon the Vesting Date, PG&E Corporation’s total shareholder return (TSR) will be
compared to the TSR of the twelve other companies in PG&E Corporation’s
comparator group1 for the prior three calendar years (the “Performance
Period”).  Subject to rounding considerations, there will be no payout for TSR
below the 25th percentile of the comparator group; TSR at the 25th percentile
will result in a 25% payout of Performance Shares; TSR at the 75th percentile
will result in a 100% payout of Performance Shares; and TSR in the top rank will
result in a 200% payout of Performance Shares.  The following table sets forth
the payout percentages for the various TSR rankings that could be achieved:
 
                                                   Number of Companies in
                                                     Total (Including
PG&E)                          
                                                                     13                                                
 
                                             
             Performance                  Rounded
                   
               Rank                Percentile                        Payout          


                                  1                        100%                             200%
                                  2                          92%                             170%
                                  3                          83%                             130%
                                  4                          75%                             100%
                                  5                          67%                             
90%
                                  6                          58%                              75%
                                  7                          50%                              65%
                                  8                          42%                              50%
                                  9                          33%                              35%
                                10                          25%                              25%
                                11                          17%   
                            0%
                                12                            8%  
                             0%
                                13                            0%                                0%
 
The payment will equal the product of the number of vested Performance Shares,
the applicable payout percentage, and the average closing price of a share of
PG&E Corporation common stock for the last 30 calendar days of the year
preceding the Vesting Date as reported on the New York Stock
Exchange.  Payments, if any, will be made as soon as practicable after the
Vesting Date following the date that the Compensation Committee of the PG&E
Corporation Board of Directors certifies the TSR percentile rank over the
Performance Period pursuant to Section 10.5(a) of the LTIP, but in any event
within sixty (60) days after the Vesting Date.
 
Dividends
Each time that PG&E Corporation declares a dividend on its shares of common
stock, an amount equal to the dividend multiplied by the number of Performance
Shares granted to you by this Agreement shall be accrued on your behalf.  If you
receive a Performance Share payout in accordance with the preceding paragraph,
at that same time you also shall receive a cash payment equal to the amount of
any dividends accrued over the Performance Period multiplied by the same payout
percentage used to determine the amount of the Performance Share payout.
 
Voluntary Termination
If you terminate your employment with PG&E Corporation voluntarily before the
Vesting Date, all of the Performance Shares shall be cancelled as of the date of
such termination and any dividends accrued with respect to your Performance
Shares shall be forfeited.
 
Termination for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation for
cause before the Vesting Date, all of the Performance Shares shall be cancelled
as of the date of such termination and any dividends accrued with respect to
your Performance Shares shall be forfeited.  In general, termination for “cause”
means termination of employment because of dishonesty, a criminal offense or
violation of a work rule, and will be determined by and in the sole discretion
of PG&E Corporation.
 
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, your unvested Performance Shares will
vest proportionally based on the number of months during the Performance Period
that you were employed (rounded down) divided by the number of months in the
Performance Period (36 months).  All other outstanding Performance Shares (and
any associated accrued dividends) shall automatically be cancelled upon such
termination.  Your vested Performance Shares will be payable, if at all, after
the Vesting Date and in any event within sixty (60) days of the Vesting Date
based on the same formula applied to active employees.  At that same time you
also shall receive a cash payment, if any, equal to the amount of dividends
accrued over the Performance Period with respect to your vested Performance
Shares multiplied by the same payout percentage used to determine the amount, if
any, of the Performance Share payout.
 
Retirement
If you retire before the Vesting Date, your outstanding Performance Shares will
continue to vest as though your employment had continued and will be payable, if
at all, as soon as practicable following the Vesting Date, but in any event
within sixty (60) days of the Vesting Date.  At that same time you also shall
receive a cash payment, if any, equal to the amount of dividends accrued over
the Performance Period with respect to your Performance Shares multiplied by the
same payout percentage used to determine the amount, if any, of the Performance
Share payout.  You will be considered to have retired if you are age 55 or older
on the date of termination and if you were employed by PG&E Corporation for at
least five consecutive years ending on the date of termination of your
employment.
 
Death/Disability
If your employment terminates due to your death or disability before the Vesting
Date, all of your Performance Shares shall immediately vest and will be payable,
if at all, as soon as practicable after the Vesting Date and in any event within
sixty (60) days of the Vesting Date based on the same formula applied to active
employees.  At that same time you also shall receive a cash payment, if any,
equal to the amount of dividends accrued over the Performance Period with
respect to your Performance Shares multiplied by the same payout percentage used
to determine the amount, if any, of the Performance Share payout.
 
Termination Due to Disposition of Subsidiary
(1) If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended, or (2) if your employment is
terminated (other than for cause or your voluntary termination) coincident with
the sale of all or substantially all of the assets of a subsidiary of PG&E
Corporation, all Performance Shares shall vest proportionally based on the
number of months during the Performance Period that you were employed (rounded
down) divided by the number of months in the Performance Period (36
months).  All other outstanding Performance Shares (and any associated accrued
dividends) shall automatically be cancelled upon such termination.  Your vested
Performance Shares will be payable, if at all, after the Vesting Date and in any
event within sixty (60) days of the Vesting Date based on the same formula
applied to active employees.  At that same time you also shall receive a cash
payment, if any, equal to the amount of dividends accrued over the Performance
Period with respect to your vested Performance Shares multiplied by the same
payout percentage used to determine the amount, if any, of the Performance Share
payout.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement.  If the Acquiror assumes or continues PG&E
Corporation’s rights and obligations under this Agreement or substitutes a
substantially equivalent award, TSR shall be calculated by aggregating (a) the
TSR of PG&E Corporation for the period from January 1 of the year of grant to
the date of the Change in Control, and (b) the TSR of the Acquiror from the date
of the Change in Control to the Vesting Date.   The payout percentage reflected
in the table set forth above for the highest percentile TSR performance met or
exceeded when calculated on that basis, and considering any adjustments to the
comparator group, will be used to determine the amount of the payout, if any,
upon settlement of the assumed, continued or substituted award which settlement
shall occur as soon as practicable after the Vesting Date and in any event
within sixty (60) days of the Vesting Date.  At that same time you also shall
receive a cash payment, if any, equal to the amount of dividends accrued with
respect to your Performance Shares to the first business day of the year
following the Change in Control multiplied by the same payout percentage used to
determine the amount, if any, of the Performance Share payout.
 
If this Award is neither assumed nor continued by the Acquiror or if the
Acquiror does not provide a substantially equivalent award in substitution for
the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares shall automatically vest and become nonforfeitable when the
Change in Control of PG&E Corporation occurs before the Vesting Date.  Such
vested Performance Shares will become payable as soon as practicable following
the original Vesting Date and in any event within sixty (60) days of the
original Vesting Date.  The payment, if any, will be based on PG&E Corporation’s
TSR for the period from January 1 of the year of grant to the date of the Change
in Control compared to the TSR of the other companies in PG&E Corporation’s
comparator group2 for the same period.  The payment will be calculated by
multiplying the number of vested Performance Shares by the payout
percentage.  The resulting number of Performance Shares will be multiplied by
the average closing price of a share of PG&E Corporation common stock for the
last 30 calendar days preceding the Change in Control as reported on the New
York Stock Exchange.  At that same time you also shall receive a cash payment,
if any, equal to the amount of dividends accrued with respect to your
Performance Shares to the first business day of the year following the Change in
Control multiplied by the same payout percentage used to determine the amount,
if any, of the Performance Share payout.
 
Termination In Connection with a Change in Control
If your employment is terminated in connection with a Change in Control within
three months before the Change in Control occurs or within two years following
the Change in Control, all of your outstanding Performance Shares (to the extent
they did not previously vest upon failure of the Acquiror to assume or continue
this Award) shall automatically vest and become nonforfeitable on the date of
termination of your employment. Your vested Performance Shares will be payable,
if at all, as soon as practicable following the original Vesting Date and in any
event within sixty (60) days of the Vesting Date and will be based on the same
formula applied to active employees.  You shall also at that time receive a cash
payment, if any, equal to the amount of dividends accrued over the Performance
Period with respect to your vested Performance Shares multiplied by the same
payout percentage used to determine the amount, if any, of the Performance Share
payout.
 
PG&E Corporation shall have the sole discretion to determine whether termination
of your employment was made in connection with a Change in Control.
 
Withholding Taxes
PG&E Corporation will withhold amounts necessary to satisfy applicable taxes
from the payment to be made with respect to your Performance Shares.  You will
receive the remaining proceeds in cash.
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
“Voluntary Termination.”
 
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.
 








--------------------------------------------------------------------------------

 
1 The identities of the companies currently comprising the comparator group are
included in the prospectus.  PG&E Corporation reserves the right to change the
companies comprising the comparator group at any time.
 
2 The identities of the companies currently comprising the comparator group are
included in the prospectus.  PG&E Corporation reserves the right to change the
companies comprising the comparator group at any time.

 
 
 

--------------------------------------------------------------------------------

 
